Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on 11/09/202.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robin W. Dunn Reg. No.67657on 02/24/2022.
The application has been amended as follows: 
10. (Currently Amended) The method of claim 1, further comprising: encrypting, by the access control edge device and using the shared cryptographic key, pin request data; transmitting, by the access control edge device, the encrypted pin request data to the mobile device; and decrypting, by the mobile device and using the shared cryptographic key, the pin request data [;] .
11. (Currently Amended)) The method of claim 10, further comprising: receiving, by the mobile device, a pin value entered by a user of the mobile device; encrypting, by the mobile device and using the shared cryptographic key, a pin response including the pin value and the pin request data; and transmitting, by the mobile device, the encrypted pin response to the access control edge device[;].

Allowable Subject Matter
	Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The closest prior art includes Koved et al. (US 2017 /0353450; Hereinafter "Koved") in
view of Schibuk (US 2013/0061051 Al; Hereinafter "Schibuk"') and further in view of Carstens
et al. (US 2018/0151013 Al; Hereinafter "Carstens"'). However, none of Koved, Schibuk, or Carstens teaches or suggests, alone or in combination, the particular combination of steps or
elements as recited in the independent claims 1 and 17. For example, none of the cited prior art
teaches or suggest the steps of "encrypting, by the server system and using a symmetric
cryptographic key stored by the server system and the access control edge device, a credential blob including the wireless access credential and a first public cryptographic key provided by
the mobile device, wherein the first public cryptographic key and a first private cryptographic
key is a first asymmetric cryptographic key pair stored by the mobile device; transmitting, by
the server system, the encrypted credential blob to the mobile device for storage by the mobile
device; encrypting, by the mobile device and using the shared cryptographic key, a credential
message including the encrypted credential blob; cryptographically signing, by the mobile
device and using the first private cryptographic key, the encrypted credential message;
transmitting, by the mobile device, the encrypted and signed credential message to the access
control edge device; decrypting, by the access control edge device and using the shared
cryptographic key, the encrypted and signed credential message to extract the encrypted
credential blob; decrypting, by the access control edge device and using the symmetric cryptographic key, the encrypted credential blob to extract the wireless access credential;" As a
result, the claims are allowable over the cited prior art.

payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The
examiner can normally be reached Monday - Friday 9:00 - 5:00 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kristine Kincaid can be reached on (571) 270-4063. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available
to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visithttps://www.uspto.gov/patents/apply/patent-center for more
information about Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC)
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/L.L.N./Examiner, Art Unit 2437                                                                                                                                                                                                        

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437